 Case 1:19-cv-01999-RGA Document 19 Filed 03/19/20 Page 1 of 2 PageID #: 610




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

HOLLY WINGATE,

               Plaintiff,

        v.                                       C.A. NO. 1:19-cv-01999-RGA

C.R. BARD INC. and BARD VASCULAR,
INC.,

                Defendants.


                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that the following items were produced to Lisa Zwally Brown,

Esq., attorney for Defendants C.R. Bard, Inc., and Bard Peripheral Vascular, Inc., via e-mail on

March 17, 2020:

       1. Signed Authorizations;

       2. Plaintiff’s Initial Disclosures;

       3. Medical records




                                             JACOBS & CRUMPLAR, P.A.

                                      By:    __/s/ Raeann Warner____________
                                             Raeann Warner (DE #4931)
                                             750 Shipyard Dr.
                                             Suite 200
                                             Wilmington, DE 19801
                                             (302) 656-5445 (tel.)
                                             (302) 656-5875 (fax)
                                             Attorney for Plaintiff


Date: March 19, 2020
Case 1:19-cv-01999-RGA Document 19 Filed 03/19/20 Page 2 of 2 PageID #: 611
